570
                                                .-         .

                                            @c         .

              OFFICE       OF THE     ATTORNEY                 GENERAL          OF TEXAS
                                          AUSTIN
GROVER¶LLLLRS
ATI0”N.I GrnS”Al.
                                    Auguot           l&,       1946




 iionoroblo      T.   F.   C1o.k
 COula~       Attornrf
 Root*8 county
 Poooo,Toxoo
 C8or Ur. Flrok:


                 WIloknorlo8go
 Augurt       7th aad puoto from
                  nPloaao    rdriro      Iu




                                                                taxer     are    pasaoC     by this     WcrC.
  ?leforc   tn slcotlon      16      helC       to     dctcmltle          the  rrOpO@itiOn         Cf   the
  :s-sl;cxe   r-i h!rICS,    s      -e+,ltlcn          tktrcfor          slmeE    tg twt2ty        c:   Tc:C,
  cr a ce;o:it.y      of  those        entitle6            to     vote    et    ouch   an   electicc     :-hell
Honoroblo       t.   1. %ook,    Po(o   2



be pmoeatad    to the Dlotrlot        truotooo, on4 that Board oh011 ardor
thr bond llootloa    and rho11 dlroot thr ooontory         to port tho
notlooo.    (Artlrlo  2765, V.A.C.P.)         !Qmh notloro muot be ported
ior ton (10) do~o prior to the dot0 OS the llo o tlo ~.
                The ptltlon,      llootlon  ordu, mad llootloa  aotlooo        mot
Uotl      ot1    a loli   the    amount oi bo~~l~~oe(ofifr::tttot~~o_
::$"'ft[&i!f;           $,"h;     ypy      for
     .                       ,   . . . .

           The bond8 mof k rotod rad loouod far tbo followi
parpoooo I l*a0 For the parahooe, lolutrurtlon, ropir   or lqu
                                                             “fp-
moat of publlo fror rohool buildln(lo wltkl8 tho ltritr  or owh
dlotrlot  en6 tho pwohooo of thr noooorarr rite8 thorrior +*+.a
(Art1010 276k V.A.C.P.)
              the bollotr ior luab llootier         rhrll hoto slttra or
 rlatod    thoreon tho word8      “lo?    tho loou~aoo of bondr lrd thr levy-
lpII(; oi the tax.8 in p0      at     thrrooi’ 088 wA@not thr ioouoaao ob
tho bond8     rnd the loty i"ng of the t8x in poymont thormot’.
(Arttolo     2726 V.A.O.5.)
             Tho mrriuum latormot   roto lo 9% p o r lnaum; the morlrzm
mturltl    data  lo forty (40) pore from thr dote oi the bond8 (OI-
oopt when tho bulldlngo     lro to ba oonrtruotod    ot wood, thon tho
maximum moturltl bate lo tronty (20) pu01          on4 the ototuto pm-
rid08 that 8uOh bon60 ~olmll uturr       in rorlrl   8~~81  lnotrl&onto.
Sash bon68 oh011 bo 188~~4 ln tho naao oi tho lndopoadont oahool
dlrtriot    od mat    bo llg nobr& tho Pnrldont     oi tho Board d truo-
too8 on6 oountor-•l@nod      bl tho Soorotary, od tbo moo1 of thm db-
trlet    muot k lftlxod   to looh bond.    (Art1010 2766, V.A.C.5.)
          rho dootlon    for muoh bond8 Qholl   k hold rlthlm                 tblrty
 30) day0 oitor order af l  lootlon, 00 ilrod in th ellootlon                 ord*P.
 Artiolo 2766, V.A.C..@.)
              TAO Board     or Truotooo     rho11 fix   the polllna   ploor   and
lppolat     the lleotloa             The roturno of the bon4 lleotlon
                             offlooro.
ore redo by the Boar4 of ?'ruoteoo cnci after the propooltion       to
losue   the bcnda 8nC levying    the tex la rpprorsd   by 8 mjorltp    rote
of the quollrlca   llootoro   rotlnp et ouoh lleotlon,    it lo the duty
o$ the 3ozr4 of Trustero     to pros the neooroary order0 zuthorizln&
.



    Bonoroblo   t.   I,   Elmok, Pm@ 3



    the loouoaoo of thr boa48 and 10r~l.n ot the lnauol             ldrolona
    tax la poymont thrroof.  (Art1010 2786, V.A.C.~,)
                Truotlly     that   t&lo mowarc   your quootloao,    n   or0
                                           V'rrltruly   pura,